Citation Nr: 0513021	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-33 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 70 percent disabling.  

2.  Entitlement to service connection for hypertension, with 
coronary artery disease and cardiomegaly, claimed as 
secondary to the service-connected PTSD.  

3.  Entitlement to service connection for an eye disability, 
manifested by abnormal vascular loops, left eye, with central 
cloudy dystrophy and cataracts, bilateral eyes, claimed as 
secondary to hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1943 to February 
1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The RO denied entitlement to an increased rating 
for the service-connected PTSD, currently rated as 70 percent 
disabling.  In the same rating decision, the RO also denied 
service connection for hypertension with coronary artery 
disease and cardiomegaly, claimed as due to the service-
connected PTSD, and also denied service-connection for an eye 
disability, claimed as secondary to the hypertension.  

The veteran's timely Notice of Disagreement (NOD) with the 
December 2002 rating decision was received at the RO in 
January 2003.  The RO issued a Statement of the Case (SOC) in 
April 2003.  The veteran's VA Form 9, substantive appeal was 
received at the RO in November 2003.  Although the veteran 
did not specifically indicate that he wanted to appeal the 
issue of an increased rating for the service-connected PTSD, 
the RO nevertheless included that issue in the July 2004 
Supplemental Statement of the Case (SSOC), along with the 
issues of service connection for hypertension with coronary 
artery disease and cardiomegaly, and service connection for 
an eye disability.  

The veteran testified at a personal hearing before the Board 
sitting at the RO in February 2005.  A transcript of his 
testimony has been associated with the claims file.  At the 
hearing, the veteran expressed his intent to appeal all of 
the issues adjudicated in the December 2002 rating decision, 
January 2003 SOC, and July 2004 Supplemental Statement of the 
Case (SSOC).  Despite the fact that the veteran's VA Form 9 
did not specifically include the issue of an increased rating 
for the service-connected PTSD, the RO must have determined 
that the veteran intended to appeal that issue, and as such, 
construed the veteran's November 2003 VA Form 9 to include 
the issue of entitlement to an increased rating for the 
service-connected PTSD.  Moreover, at his personal hearing in 
February 2005, the veteran once again expressed an intent to 
perfect his appeal as to the issue of an increased rating for 
the service-connected PTSD.  As such, the Board finds that 
the veteran has timely perfected his appeal as to all of the 
issues adjudicated in the December 2002 rating decision, and 
therefore the Board has jurisdiction to adjudicate these 
issues at this time, including that of entitlement to an 
increased rating for the service-connected PTSD.  

In April 2005, the Board granted a motion of the veteran's 
representative to advance the appeal on the Board's docket.  

The issue of entitlement to an increased rating for the 
service-connected PTSD, currently rated as 70 percent 
disabling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hypertension and coronary artery disease of 
unspecified etiology is first shown more than one year after 
the veteran's separation from service, and is not shown to be 
related to that service.

2.  The veteran's hypertension with coronary artery disease 
and cardiomegaly is unrelated to the service-connected PTSD, 
or any other service-connected disability.  
3.  The veteran's eye disability manifested by abnormal 
vascular loops, left eye, with central cloudy dystrophy and 
cataracts, bilateral eyes, claimed as secondary to 
hypertension, is not related to a service-connected 
disability, and given the Board's decision as to service 
connection for hypertension with coronary artery disease and 
cardiomegaly, the veteran's claim for service connection for 
an eye disability secondary to hypertension with coronary 
artery disease with cardiomegaly is denied as a matter of 
law.


CONCLUSIONS OF LAW

1.  Hypertension and coronary artery disease with 
cardiomegaly were not incurred in, or aggravated by, active 
military service, and are not proximately due to, or the 
result of, a service-connected disability; and the criteria 
for service connection for hypertension with coronary artery 
disease and cardiomegaly, as the proximate result of service-
connected PTSD, have not been met.  38 U.S.C.A. §§ 101(16), 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).

2.  The veteran's claim for service connection for an eye 
disability manifested by abnormal vascular loops, left eye, 
with central cloudy dystrophy and cataracts, bilateral eyes, 
claimed as secondary to hypertension, must be denied as a 
matter of law.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. § 20.101 (2004); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he has current 
hypertension with coronary artery disease and cardiomegaly 
which is proximately due to the service-connected PTSD.  
Furthermore, the veteran asserts that he has a current eye 
disability manifested by abnormal vascular loops, left eye, 
with central cloudy dystrophy and cataracts, bilateral eyes, 
as secondary to hypertension with coronary artery disease and 
cardiomegaly.  
Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Timing:  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, it appears that the RO did send the 
veteran a letter with notice of the VCAA prior to the initial 
decision on the claim in December 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met in this case.

Notice:  With respect to the content of the VCAA notice, the 
Board notes that notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Pertinent to the merits of the veteran's claims of service 
connection, the Board finds that compliance with the VCAA has 
been satisfied.  The VCAA letter sent to the veteran prior to 
the December 2002 rating decision informed him that to 
establish entitlement to service connection, the evidence 
must show that a disease that began in or was made worse 
during military service or that an event in service caused a 
disease.  The letter also informed the veteran that certain 
chronic diseases may be presumed to have been incurred in 
service, and that there must be a link between a current 
disability and service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The letter 
advised the veteran that the RO would make reasonable efforts 
to obtain evidence such as medical records, employment 
records, or records from other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The letter requested that the veteran provide an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each private physician who 
had treated him for his claimed conditions.  He was also 
advised to provide the name of the person, agency, or company 
who has any relevant records and to provide a release form 
for each identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in his possession 
that pertained to his claims, the veteran has consistently 
identified relevant VA medical records and has requested that 
these records be obtained and associated with the claims 
file.  The veteran has not indicated in any correspondence to 
the RO, or at his personal hearing, that he has any pertinent 
treatment records in his possession with regard to his claims 
of service connection.  As such, the Board finds that the 
veteran is not prejudiced by such failure.  The RO has 
consistently requested the veteran to provide information 
about where and by whom he was treated for his claimed 
disabilities.  In the aforementioned letter, he was 
specifically asked to tell VA about any additional 
information or evidence and send VA the evidence needed as 
soon as possible.  Thus, he was, in effect, asked to submit 
all evidence in his possession.

Therefore, for all of the reasons noted above, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claims prior 
to the December 2002 rating decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In short, the RO has informed the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, and the information and evidence the appellant 
must provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims of service connection.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, each of the four content 
requirements of a VCAA notice was fully satisfied in this 
case by the VCAA notification letter before the initial 
adjudication of the claims.  Additional notification of 
evidence needed to substantiate the claims was provided by 
the rating decision and SOC.  With regard to the latter, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error because 
he was fully notified of all four requirements prior to his 
case being sent to the Board for review on appeal. 

Duty to Assist:  In addition, the duty to assist the veteran 
also has been satisfied in this case.  Service medical 
records as well as VA medical records were obtained by VA, 
placed in the claims file, and were reviewed by both the RO 
and the Board in connection with the veteran's claims.  The 
veteran was afforded VA examinations in conjunction with his 
claims of service connection, and VA opinions were obtained 
on his behalf.  The veteran was afforded a hearing before the 
Board in February 2005, and a transcript of his testimony 
from that hearing is in the file and has been reviewed.

Regarding private medical records, the Board notes that, in 
the July 2001 claim, the veteran indicated that he saw 
doctors at the VA medical center for all of his health 
problems.  Furthermore, the veteran testified at his personal 
hearing in February 2005 that he had no private treatment 
records.  The veteran has not identified any private 
treatment records associated with his claims of service 
connection.

Concerning this, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case with regard to 
the private records.  To have the VA review private treatment 
records in connection with a claim, a veteran must either 
obtain and submit the private records himself or provide 
certain information in order for VA to attempt to assist him 
in getting the records.  In this case, the RO told the 
veteran, prior to the initial adjudication of the claim, that 
he must provide VA Form 21-4142 to authorize and give his 
consent to release private records to VA.  VA also provided 
him with the forms.  However, the veteran has not indicated 
that he receives private medical treatment.  Thus, the RO 
fulfilled its duty to inform the claimant about the 
information and evidence he was expected to provide.  
Therefore, the Board concludes that VA fulfilled the duty to 
assist in this case to the extent possible.  

Background

The veteran served on active duty from July 1943 to February 
1963.  Service connection was established for PTSD in a 
December 1998 rating decision, and an initial 30 percent 
disability evaluation was assigned therefor, effective in 
September 1998.  Then, pursuant to a June 1999 claim for an 
increased rating, the RO issued a rating decision in November 
2000 whereby the 30 percent rating for the service-connected 
PTSD was increased to 70 percent, effective from June 1999.  
In a May 2001 rating decision, entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU) was granted, effective from June 1999.
In a July 2001 claim, the veteran asserted that he had 
current hypertension with coronary artery disease and 
cardiomegaly as a result of his service-connected PTSD.  The 
veteran also claimed that he had a current eye disability 
that was due to the hypertension with coronary artery disease 
with cardiomegaly.  In a December 2002 rating decision, the 
70 percent rating for the service-connected PTSD was 
confirmed and continued.  The December 2002 rating decision 
also denied service connection for hypertension with coronary 
artery disease and cardiomegaly, and denied service 
connection for an eye disability, claimed as secondary to 
hypertension.  The veteran maintains that his hypertension 
and coronary artery disease are directly attributable to 
stress arising from military service, and that these 
cardiovascular diseases therefore should be service-connected 
as secondary to PTSD.  The veteran also maintains that his 
eye disability should also be service-connected as secondary 
to the cardiovascular diseases.  

The veteran's service medical records are completely devoid 
of any complaints of, or treatment for, hypertension, 
coronary artery disease, or any other cardiovascular problem.  
Normal clinical findings for the chest, heart, and the 
vascular system were noted on all physical examinations 
during service.

The post-service record, which includes VA medical records 
and VA examinations, demonstrates current diagnoses of, and 
treatment for, hypertension and coronary artery disease.  VA 
psychiatric examination from November 1998 notes a history of 
hypertension, angina and elevated lipids.  The examination 
report also notes that the veteran carried a diagnosis of 
arteriosclerotic cardiovascular disease.  It is not clear 
from these records as to when the veteran developed 
hypertension or coronary artery disease.  

Of particular note, however, is an April 1999 VA neurology 
outpatient clinic note which documents the veteran's family 
history.  Specifically, it was noted that the veteran had 
three brothers, two of whom died from a myocardial 
infarction, and the third brother died of complications of 
diabetes.  The veteran's father died secondary to a 
myocardial infarction at age 39, and the veteran's mother 
died with Alzheimer's at age 84.  

Medical evidence dated from 1999 forward, indicates that the 
veteran has coronary artery disease, hypertension, angina and 
congestive heart failure; but again, the onset of 
cardiovascular disability is not indicated.

The veteran was afforded a VA general medical examination in 
February 2001.  The examiner noted that the veteran's chief 
concern was related to his shortness of breath which had been 
attributed to congestive heart failure.  It was also noted 
that the veteran apparently had multiple studies documenting 
severe occlusive arterial disease in his coronary artery 
system with an impaired ejection fraction of approximately 45 
percent.  Light activity provoked shortness of breath and 
fatigue.  Chest pain with exertion was relieved promptly by 
Nitroglycerin.  He was on a complex medical program for his 
coronary artery disease.  After a physical examination, the 
examiner concluded that the veteran had coronary artery 
disease with impaired left ventricular function.  

In July 2001 correspondence to the RO, one of the veteran's 
examining VA physicians, Dr. G, opined that it was as likely 
as not that the veteran's hypertension and coronary artery 
disease had been exacerbated by stress related to his 
diagnosis of PTSD.  Dr. G further noted that hypertension was 
a well known risk factor for coronary artery disease, and it 
was clear that stress due to any cause could worsen 
hypertension.  

In October 2001, the veteran was afforded another VA 
examination and the examiner, Dr. S, was requested to provide 
an opinion as to the relationship, if any, between the 
veteran's PTSD and his hypertension.  The examiner noted that 
the veteran was followed closely in the [VA] Psychiatry 
Service for PTSD with appropriate medications.  Also, the 
examiner noted that the veteran had had hypertension "for 
years."  A chest x-ray from June [2001] revealed 
cardiomegaly.  The examiner also noted that the veteran had 
developed coronary disease and had angina.  The veteran had 
not undergone bypass or a stent procedure.  Physical 
examination revealed a blood pressure with wide cuff of 
110/70 in the right arm and 120/80 in the left arm.  The 
examiner noted that blood pressure readings recorded at an 
August [2001] visit were 122/71, with a pulse of 77.  Lung 
sounds were clear.  Cardiac size was normal.  Cardiac rhythm 
was regular without apparent murmur or gallop.  The 
assessment was PTSD with depression; essential hypertension 
with cardiomegaly; coronary artery disease with impaired left 
ventricular function and congestive heart failure.  

The examiner noted that the veteran's hypertension was well 
controlled, and indicated that conclusions about permanent 
aggravation would be somewhat speculative.  The examiner also 
noted that he was unaware of literature that correlated 
hypertension with PTSD.  The examiner did point out that 
stress would transiently elevate blood pressures; however, 
the examiner opined that it would be speculative to conclude 
that stress caused hypertension.  The examiner concluded, 
therefore, that aggravation, if any, would be no more than 
transient, and the association between PTSD and hypertension 
was speculative.  

Subsequent to that examination, another doctor at the VA 
medical center, Dr. O, was asked to review the veteran's 
record and provide an opinion as to whether PTSD caused or 
permanently aggravated the veteran's hypertension, and if so, 
if the hypertension caused or aggravated his heart and vision 
problems.  

Dr. O initially pointed out that the October 2001 examining 
physician, Dr. S, was a cardiologist who stated that it would 
be speculative to conclude that there was a relationship 
between PTSD and hypertension.  

After a review of the veteran's claims file, Dr. O noted that 
it revealed very little information relating to the veteran's 
history of hypertension, other than that it was long 
standing.  Dr. O also referred to an October 1999 cardiology 
consultation note which documented a significant family 
history of coronary artery disease in the veteran's father 
who died at age 42, and a brother who had a heart attack.  
Dr. O noted that there was no other relevant information in 
the claims file.  

Dr. O explained that hypertension was a common health 
problem, affecting at least 20 percent of American adults.  
Dr. O further explained that the cause of hypertension was 
undoubtedly multifactorial, with heredity likely to be the 
most important factor, with other factors to consider, 
including salt sensitivity, race, obesity and smoking.  
Dr. O acknowledged that stress could temporarily increase 
blood pressure, but noted that there was no substantive 
medical evidence that it was an independent cause of 
hypertension, or that it could permanently aggravate pre-
existing hypertension.  In summary, Dr. O agreed with Dr. S's 
opinion that a causative relationship between PTSD and 
hypertension was speculative and not supported by current 
medical evidence.  

In response to that opinion, the veteran submitted numerous 
articles retrieved from Internet sources which link, 
generally, PTSD and stress associated with PTSD, to 
hypertension and heart problems.  For example, one report 
noted, "PTSD is linked to structural neurochemical changes 
in the central nervous system, which may have a direct 
biological effect on health.  Such health effects may include 
vulnerability to hypertension and atherosclerotic heart 
disease....."  Another report indicated that studies showed 
that people with PTSD had a higher risk of chronic medical 
illness such as bronchial asthma, hypertension, and peptic 
ulcer.  In addition, analysis of a cohort of 1399 Vietnam 
veterans approximately 20 years after combat also showed a 
higher lifetime prevalence of circulatory, digestive, 
musculoskeletal, endocrine-nutritional-metabolic, nervous 
system, respiratory, and non-STD infectious diseases among 
veterans with PTSD.  Also submitted, were other general 
articles about stress and PTSD which indicated that high 
levels of stress can be harmful, worsening chronic diseases 
such as coronary artery disease.  Other articles noted that 
hypertension could be a side effect of long term stress and 
that it was well known that stress could be associated with 
poor cardiovascular health and could have a noticeable effect 
on the cardiovascular system.  

At the veteran's personal hearing before the undersigned in 
February 2005, the veteran reiterated his contention that 
there was a correlation between hypertension and coronary 
artery disease, and his PTSD.  The veteran testified that the 
articles he submitted show such correlation.  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection for certain diseases, such as hypertension, may be 
also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2004).  It is essential that there be a current 
disability in order to establish service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder.  38 C.F.R. § 3.310(a) (2004). Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability, but only that degree, over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Whether a service-connected disorder has aggravated a 
nonservice-connected disorder is a medical issue in the 
province of individuals qualified to opine on aggravation by 
virtue of training, education, or other specialized 
knowledge.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997) (In general, evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation alone is competent.); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over time when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons; however, lay evidence is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2004).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Analysis

A.  Hypertension with Coronary Artery Disease with 
Cardiomegaly

In consideration of the foregoing, the crux of this claim is 
whether there is competent medical evidence establishing an 
etiological relationship between the service-connected PTSD 
and the now-claimed hypertension with coronary artery disease 
and cardiomegaly (see Allen, cited above).  While the current 
record clearly shows that the veteran has a current diagnosis 
of hypertension and coronary artery disease, it does not 
contain a persuasive medical opinion specifically on the 
issue of etiology.  In this regard, the Board acknowledges 
that Dr. G's July 2001 letter includes his opinion that it 
was as likely as not that the veteran's hypertension and 
coronary artery disease had been exacerbated by stress 
related to his diagnosis of PTSD.  The Board also 
acknowledges the numerous articles extrapolated from Internet 
sources which tend to show a general relationship between 
stress and other chronic medical conditions, including 
hypertension and cardiovascular disease.  However, for the 
reasons stated below, the preponderance of evidence in this 
case is against the veteran's claim of service connection for 
hypertension and coronary artery disease, as noted below.

First, the opinion of Dr. S pointed out that the veteran had 
suffered from hypertension for many years and that 
conclusions about permanent aggravation would be speculative.  
Dr. S also explained that any aggravation of blood pressure 
based on stress would be transient.  In other words, Dr. S 
acknowledged that acute periods of heightened stress may 
cause a temporary increase in blood pressure readings.  This, 
however, does not mean that increased stress levels 
necessarily cause hypertension or coronary artery disease or 
that increased stress levels permanently aggravate the 
underlying cardiac disability.  

Similarly, Dr. O also opined that it would be too speculative 
to conclude that the stress from PTSD was the underlying 
cause of the veteran's hypertension and coronary artery 
disease or that the PTSD permanently aggravated the 
hypertension and coronary artery disease.  Dr. O explained 
that hypertension was a common health problem that affected 
20 percent of American adults and that the cause of 
hypertension was "undoubtedly multifactorial" with heredity 
likely to be the most important factor.  Furthermore, Dr. O 
pointed out that the veteran had a significant family history 
of coronary artery disease, including that the veteran's 
father died at a relatively young age from a myocardial 
infarction.  

In contrast to Dr. O's medical opinion with supporting 
rationale, Dr. G's opinion was based on general information, 
such as the articles provided by the veteran, showing that 
stress and PTSD can be linked to chronic medical conditions.  

Although this evidence indicates that stress may cause 
transient increases in blood pressure and/or decreased 
cardiac health in general, neither the opinion of Dr. G nor 
the Internet articles provided by the veteran provide 
competent medical evidence specifically relating the 
veteran's cause of the hypertension and/or coronary artery 
disease to the service-connected PTSD in this particular 
case.  Moreover, neither the opinion of Dr. G nor the 
Internet articles provided by the veteran show that the 
veteran's service-connected PTSD permanently aggravated the 
veteran's underlying cardiac disability.  More importantly, 
Dr. G's opinion was rendered in a largely conclusory manner, 
without adequate explanation of the bases or rationale 
supporting the opinion.  Speculative or conjectural opinions 
as to causation are not persuasive.  See 38 C.F.R. § 3.102 
(2004); see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative).

Additionally, with regard to the matter of aggravation, while 
Drs. S and O specifically acknowledged that the veteran's 
blood pressure might become elevated during periods of acute 
anxiety, they also expressly stated that any such episodes 
were unlikely to have any long-term effect on the veteran's 
hypertension and, as a result, did not cause any aggravation 
of existing hypertension.  Thus, viewed in its entirety, the 
examiners' opinions establish, in essence, that the veteran's 
episodes of elevated blood pressure associated with his PTSD 
have not caused or resulted in any permanent worsening of his 
underlying hypertension.

Concerning this, the Board notes that service connection 
under section 3.310 of VA regulations is provided for 
disability which is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(emphasis added).  Thus, the regulation requires a 
"proximate" connection between the service-connected 
disability and the disorder for which secondary service 
connection is claimed.  As the term "proximate" is usually 
understood in law, a merely "possible" connection is not 
direct or near enough.  See BLACK'S LAW DICTIONARY 1103 (5th ed. 
1979) (defining proximate, in its legal sense, as "closest 
in causal connection"; defining proximate cause as "[t]hat 
which, in a natural and continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred"; and noting with 
regard to the meaning of proximate consequence or result that 
"[a] mere possibility of the injury is not sufficient, where 
a reasonable man would not consider injury likely to result 
from the act as one of its ordinary and probable results.").

Thus, the Board finds that the more definitive opinions of 
Drs. S and O are the more probative opinions on the question 
of medical relationship between PTSD and aggravation.  While 
Dr. G referred to a possible link between the veteran's 
anxiety symptoms and cardiac disabilities, he did not 
identify any effects of the veteran's anxiety upon his 
hypertension which might suggest any permanent worsening of 
his underlying hypertensive condition and, thus, actual 
aggravation of this condition.  More importantly, Dr. G did 
not factor in his opinion the veteran's positive family 
history of coronary artery disease.  By contrast, Dr. O 
directly addressed the veteran's family history and pointed 
out that heredity played a large part in the etiology of 
cardiac disability.  In this way, Dr. O's opinion considered 
other more closely or "proximately" related causes of the 
hypertension and cardiac condition than that of the 
service-connected PTSD.  The Board therefore finds that the 
opinion of Dr. O is better supported by objective findings 
and clinical data than the conclusion provided by Dr. G and, 
hence, more probative on the matter of a nexus.

As the Board affords more probative weight to the opinions of 
Drs. S and O, the Board concludes that the preponderance of 
the evidence in this case is against the claim that the 
current hypertension and coronary artery disease and 
cardiomegaly are the result of events in service or of the 
service-connected PTSD.  Because the preponderance of the 
evidence in this case is against the claim, the benefit of 
the doubt doctrine is not for application in this case, and 
the claim for service connection for hypertension with 
coronary artery disease and cardiomegaly must be denied.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 3.310 (2004).

B.  Eye Disability secondary to Hypertension

The veteran claims that he has an eye disability manifested 
by abnormal vascular loops, left eye, with central cloudy 
dystrophy and cataracts, bilateral eyes, as secondary to the 
hypertension, and that secondary service connection should be 
awarded for this disability.  As the Board has denied service 
connection for hypertension with coronary artery disease and 
cardiomegaly, the issue of entitlement to secondary service 
connection for an eye disability has been rendered moot.  In 
other words, as the claim of service connection for an eye 
disability is claimed as due to a disability that has been 
found unrelated to service, service connection for an eye 
disability on this basis must be denied as a matter of law.  

As noted above, secondary service connection may be granted 
for a disability which is proximately due to, or the result 
of, a service-connected disorder.  In this case, the veteran 
is claiming that his current eye disability is proximately 
due to hypertension and coronary artery disease which are not 
service connected.  As such, service connection for an eye 
disability is not warranted on a secondary basis.  
Furthermore, service connection for an eye disability on a 
direct basis has not been established, the veteran does not 
assert such a claim, and such a basis for service connection 
is not reasonably raised by the record.

In a case such as this one, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for hypertension with coronary artery 
disease and cardiomegaly is denied.  

Service connection for an eye disability manifested by 
abnormal vascular loops, left eye, with central cloudy 
dystrophy and cataracts, bilateral eyes, is denied.


REMAND

The veteran asserts that his service-connected PTSD is more 
severe than is currently represented by the 70 percent rating 
assigned.  At his personal hearing before the Board in 
February 2005, the veteran testified that he had recent VA 
medical treatment for his PTSD, but that those VA records 
were not associated with the claims file.  

All VA records are constructively of record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Board 
finds that all the veteran's VA treatment records pertaining 
to treatment for PTSD not already of record, including any 
mental health records, should be obtained and associated with 
the claims file.

In light of the veteran's contentions that his PTSD is more 
severe than is currently represented by the 70 percent 
rating, the veteran should be afforded a VA examination to 
determine the current nature, extent, and severity of the 
service-connected PTSD, after all additional records are 
obtained and associated with the claims file.  The examiner 
must review the veteran's claims file prior to the 
examination.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The AMC should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
the service-connected PTSD, which have 
not previously been identified or 
obtained.  Thereafter, the AMC should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record  In addition, the AMC 
should obtain copies of all VA treatment 
records and mental health records of the 
veteran, that are not currently in the 
claims folder.  The AMC should also 
afford the veteran an opportunity to 
provide additional argument and 
information to support his application 
for benefits.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The AMC should schedule the veteran 
for a VA psychiatric examination to 
determine the current nature and extent 
of the veteran's PTSD.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a global assessment of 
functioning (GAF) scale score, explain 
what the assigned GAF score represents, 
and to reconcile that score with earlier 
GAF scores.  Where possible, the examiner 
should provide medical findings in terms 
consistent with the current criteria for 
rating psychiatric disorders.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.

3.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claim.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


